                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

OTIS HALL                                                 CIVIL ACTION NO. 19-1585

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

KENNETH BAKER, ET AL.                                     MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT

       The Report and Recommendation [Doc. No. 10] of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Otis Hall’s false-arrest

claim and excessive-force claim against Trooper Kenneth Baker are STAYED under the

following conditions:

         a. If Plaintiff intends to proceed with these claims, he must, within thirty (30)
         days of the date the criminal proceedings against him conclude, file a motion to
         lift the stay;

         b. If the stay is lifted and the Court finds that Plaintiff’s claims would impugn
         the validity of his conviction, the action will be dismissed under Heck; if no such
         finding is made, the action will proceed absent some other bar to suit;

         c. Plaintiff should not file any more documents concerning these particular
         claims in this action until the state court proceedings conclude; and

         d. Defendant shall not be required to answer these particular claims during the
         stay, and Plaintiff may not seek a default judgment or conduct any discovery
         during the stay.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims

against “ The Office of the State Troopers” are DISMISSED as frivolous and for failing to state

claims on which relief may be granted.
MONROE, LOUISIANA, this 18th day of February, 2020.



                                    ______________________________________
                                    TERRY A. DOUGHTY
                                    UNITED STATES DISTRICT JUDGE
